Citation Nr: 1417445	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-45 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for restless leg syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for left epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to August 1990 and from December 1990 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for the disabilities at issue and rated them noncompensable.  In a November 2011 rating decision, each disability rating was changed to 10 percent, effective from the October 2009 date following service discharge.  

The Veteran had filed notices of disagreement with other issues in February 2010.  However, following the statement of the case in October 2010, he did not perfect appeals of those issues.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a rating greater than 10 percent for left epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's restless leg syndrome is not the equivalent of and does not nearly approximate a severe convulsive tic.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8199-8103 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Service connection was granted for restless leg syndrome in December 2009 and so no further notice is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, VA provided the Veteran with increased rating notice in February 2010.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for restless leg syndrome in 2009, 2010, and 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports provide all information necessary to rate the Veteran's disability under appropriate criteria and so they are adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals for a rating greater than 10 percent for his service-connected restless leg syndrome.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed, and so a uniform rating is warranted.

The Veteran's restless leg syndrome is rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8103.  Under Diagnostic Code 8103, which is for convulsive tic, and under which the Veteran's restless leg syndrome is rated analogously, a rating of noncompensable rating is warranted for mild convulsive tic, a 10 percent rating is warranted for moderate convulsive tic, and a 30 percent rating is warranted for severe convulsive tic.  NOTE: Depending upon frequency, severity, muscle groups involved.

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 (2013) indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, and disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in July 2009, the Veteran was noted to be on Clonopin for his service-connected restless leg syndrome.  On service examination in April 2010, the Veteran had no neurological complaints and his cranial nerves, sensation, and motor were normal.  On VA examination in September 2010, he reported that he had mild symptoms of restless leg syndrome, and restless leg syndrome was diagnosed.  

On VA examination in September 2011, the Veteran stated that he had an uncomfortable feeling in his legs and that he felt that he had to move them.  The examination report indicates that in more severe cases, relief of symptoms may not be complete or that the symptoms may reappear when the movement ceases, and that the Veteran reported that the feeling decreases slightly when he walks or stretches, but that the sensation did not completely resolve.  The Veteran noted that the symptoms were much worse with sitting throughout the day, and that driving made them worse.  He was unable to get comfortable in the chair during the interview.  He had to constantly move his legs.  On examination, the Veteran's cranial nerves were intact, his cerebellar exam was normal, and there was no evidence of chorea.  The examiner stated that the Veteran was positive for 4/4 criteria for restless leg syndrome, and that even with medication, his symptoms are severe.  The diagnosis was severe restless leg syndrome.

Based on a review of the evidence, the Board concludes that a disability rating greater than 10 percent is not warranted for the Veteran's service-connected restless leg syndrome.  While one examiner has characterized the Veteran's restless leg syndrome as severe, the Veteran himself indicated that his symptoms were no more than mild or moderate (the latter in his appeal statement), and in light of 38 C.F.R. § 4.123 and the evidence showing that there have been no organic changes and that the Veteran does not have a restless leg syndrome which is the equivalent of or nearly approximates a severe convulsive tic, a rating higher than 10 percent is not warranted, even when the DeLuca factors are considered.  His sensation and motor ability have been normal.  The Veteran's restless leg syndrome is not the equivalent of and does not nearly approximate a severe convulsive tic.  The criteria for a disability rating in excess of 10 percent for restless leg syndrome have not been met.  

Extra Schedular Considerations

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation, 38 C.F.R. § 3.321(b)(1), as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe his disability level and symptomatology.  He has a restless leg syndrome which is most analogous to a convulsive tic.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

There is also no evidence in the record (or allegation) that the Veteran's disability has rendered him unemployable.  The September 2010 VA examination report shows that the Veteran was working in the intelligence field full time.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against a higher rating than that indicated herein for the disability at issue.  Accordingly, a higher rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Should the service-connected disability increase in severity in the future, the Veteran may always file a claim for an increased rating.


ORDER

A rating in excess of 10 percent for restless leg syndrome is not warranted.


REMAND

The Veteran appeals for a rating greater than 10 percent for his service-connected left epididymitis.  In February 2014, his representative indicated that such disability has become worse since its last VA examination, which was in 2011.  In light of the above, remand for another VA examination is required.  38 C.F.R. § 3.159; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Beforehand, however, the RO should ensure the completeness of the record by obtaining any additional relevant medical records of treatment which the Veteran has received since the October 2009 effective date for the award.

1.  Make arrangements to obtain all additional relevant medical records of treatment which the Veteran has received for his service-connected left epididymitis since October 2009, including any VA medical records of treatment which he has received which are not of record.  

2.  After such records development is completed, schedule the Veteran for a VA examination for his left epididymitis.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.   

3.  After the examination report is furnished, the RO should review it to determine whether it is adequate.  If it is not, it should be returned for completion.  

4.  Thereafter, the RO should review the expanded record and determine whether a higher rating is warranted for the Veteran's service-connected left epididymitis disability.  The Veteran and his representative should be furnished a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


